 


110 HR 1016 IH: To amend the Omnibus Parks and Public Lands Management Act of 1996 to authorize the Secretary of the Interior to enter into cooperative agreements with any of the management partners of the Boston Harbor Islands National Recreation Area, and for other purposes.
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1016 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2007 
Mr. Delahunt introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Omnibus Parks and Public Lands Management Act of 1996 to authorize the Secretary of the Interior to enter into cooperative agreements with any of the management partners of the Boston Harbor Islands National Recreation Area, and for other purposes. 
 
 
1.Cooperative agreements for boston harbor islands national recreation areaParagraph (3) of section 1029(d) of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(d)(3)) is amended to read as follows:

(3)Cooperative agreementsThe Secretary may consult and enter into one or more cooperative agreements with the Commonwealth of Massachusetts or any political subdivision thereof or with any partnership entity named in subsection (e)(2), to acquire from and provide to the Commonwealth of Massachusetts or its political subdivisions, or any such partnership entity, goods and services to be used in the cooperative management of lands within the recreation area, for construction of park facilities, or any other purpose consistent with the purposes of the recreation area as stated in subsection (a), if the Secretary determines that appropriations or other funds for that purpose are available and that the cooperative agreement is in the best interests of the United States.. 
 
